DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 03-09-2021. The changes and remarks disclosed therein have been considered.

Claim(s) 1 and 13 has/have been amended. Claim(s) 18-20 has/have been cancelled. Claim(s) 21-23 has/have been added by amendment. Therefore, claim(s) 1-17 and 21-23 remain(s) pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 13 recite(s) the language (emphasis added) “the plurality of predefined reference voltage levels”, where the previously recited “predefined input detection voltage levels” appear to be different than “reference voltage levels”, and thus the limitation appears to lack antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou, US 20070063761 A1.

As to claim 1,Chou discloses a system (see Chou Para [0001]) comprising: 
a charge pump system (see Chou Para [0001]) having a plurality of enable signal input terminals (see Chou Fig 2B terminals connected to the outputs of Ref 212 and Para [0022]) and an output terminal (see Chou Fig 2B terminals connected to Ref 222), the charge pump system configured to provide an output voltage at the output terminal (see Chou Fig 2B Ref 222); and a detection circuit (see Chou Fig 2B Ref 212) connected to the enable terminals and the output terminal of the charge pump system, and including a plurality of voltage detection inputs (see Chou Fig 3B Ref 334), each configured to receive a respective predefined input detection voltage levels (see Chou Para [0028]), the detection circuit configured to compare the charge pump system output voltage (see Chou Fig 3B Refs 384 and 336) to the plurality of predefined input detection voltage levels (see Chou Para [0024]) received at the plurality of voltage detection inputs (see Chou Fig 3B Ref 334), and to selectively output a plurality of enable signals to the charge pump system enable signal input terminals in response to the comparison (see Chou Fig 3B outputs of 322, 324, and 326).

As to claim 2, Chou discloses the system of claim 1, wherein the charge pump system comprises 

each of the plurality of enable signals controls the operation of a respective one of the plurality of charge pumps (see Chou Para [0024]); and the plurality of charge pumps are selectively controlled in response to the plurality of enable signals (see Chou Para [0022]). 

As to claim 3, Chou discloses the system of claim 1, wherein the detection circuit comprises 
a voltage comparator circuit (see Chou Fig 3B) including a plurality of input level detection circuit branches (see Chou Fig 3B Ref 322, 324, and 326), each branch configured to compare the charge pump system output voltage to a corresponding one of the plurality of predefined input detection voltage levels (see Chou Para [0024]), and wherein 
each input level detection circuit branch is connected to a respective one of the enable terminals (see Chou Fig 3B outputs of 322, 324, and 326).

As to claim 4, Chou discloses the system of claim 1, wherein the detection circuit includes 
a bias current generator circuit (see Chou Fig 3C) configured to provide a bias current to each of the plurality of input level detection circuit branches (see Chou Para [0034]).

As to claim 21, Chou discloses a method comprising: 

the charge pump system includes a plurality of enable signal input terminals (see Chou Fig 2B terminals connected to the outputs of Ref 212 and Para [0022]) and an output terminal (see Chou Fig 2B terminals connected to Ref 222), the charge pump system configured to provide an output voltage (see Chou Fig 2B Ref 222) at the output terminal; based on the comparison, outputting a plurality of enable signals (see Chou Fig 3B outputs of 322, 324, and 326) to the charge pump system enable signal input terminals; modifying the output voltage of the charge pump system based on the enable signal input terminals (Chou Fig 3B outputs of 322, 324, and 326).

As to claim 23, Chou discloses the method of claim 21, wherein 
the charge pump system comprises a plurality of charge pumps (see Chou Fig 2B Refs 214, 216, and 218); wherein 
each of the plurality of enable signals controls the operation of a respective one of the plurality of charge pumps (see Chou Fig 2B terminals connected to the outputs of Ref 212 and Para [0022]); and the plurality of charge pumps are selectively controlled in response to the plurality of enable signals (see Chou Fig 3B outputs of 322, 324, and 326 and Para [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, US 20070063761 A1, in view of Mihnea, US 20100302835 A1.

As to claim 11, Chou discloses the system of claim 1, further comprising:
the output terminal of the charge pump system is coupled circuitry.

Chou does not appear to disclose an array of memory cells; a plurality of bit lines connected to the memory cells; wherein
the output terminal of the charge pump system is coupled to the plurality of bit lines.

Mihnea discloses an array of memory cells; a plurality of bit lines connected to the memory cells; wherein
the output terminal of the charge pump system is coupled to the plurality of bit lines (see Mihnea Fig 5).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a system, as disclosed by Chou, may implement charge pumps coupled to bit-line to program resistive memory cells, as disclosed by Mihnea. The inventions are well known variants of systems which implement charge pumps, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Mihnea’s attempt to minimized energy use during programing operations (see Mihnea Para [0011]).

As to claim 12, Chou and Mihnea disclose the system of claim 11, wherein
the memory cells include resistive random access memory (RRAM) cells (see Mihnea Fig 7).

As to claim 13, Chou and Mihnea disclose a memory system (see Mihnea Fig 1) comprising: 
an array of memory cells; 
a plurality of bit lines connected to the array of memory cells (see Mihnea Fig 5); 
a plurality of charge pumps (see Chou Fig 2B Refs 214, 216, and 218), each having an enable signal input terminal (see Chou Fig 2B terminals connected to the outputs of Ref 212 and Para [0022]) and an output terminal (see Chou Fig 2B terminals connected to Ref 222) coupled to the plurality of bit lines (see Mihnea Fig 5); and 
a detection circuit (see Chou Fig 2B Ref 212) connected to the enable signal input terminals (see Chou Fig 2B terminals connected to the outputs of Ref 212 and Para [0022]) and the output terminal of each of the plurality of charge pump (see Chou Fig 2B terminals connected to Ref 222), and including a plurality of voltage detection inputs 

As to claim 14, Chou and Mihnea disclose the memory system of claim 13.
Claim 14 recites substantially the same limitations as claim 3. 
All the limitations of claim 14 have already been disclosed by Chou in claim 3 above.

As to claim 15, Chou and Mihnea disclose the memory system of claim 13.
Claim 14 recites substantially the same limitations as claim 4. 
All the limitations of claim 14 have already been disclosed by Chou in claim 4 above.

As to claim 22, Chou and Mihnea disclose the method of claim 21, further comprising 
providing the output voltage of the charge pump system to an array of memory cells (see Mihnea Fig 5).

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. 

The amended language does not appear to overcome structures and their functionality already disclosed in the Chou reference.

Allowable Subject Matter
Claim(s) 5 and 6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claims 5 and 16):
the source terminal of the first NMOS transistor is connected to the drain terminal of a third NMOS transistor that is part of a current mirror configuration.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 04/20/2021